Appeal from an order denying plaintiff’s motion for an order directing the General Electric Company, as a third party, to pay over to plaintiff profit sharing payments or bonuses in the total sum of $129.11, on account of an unsatisfied judgment. Defendant is an employee of the General Electric Company and a judgment debtor of the plaintiff. The latter has a garnishee execution against defendant’s wages or earnings. The court at Special Term held that defendant’s bonuses, so-called, were earnings and that plaintiff was only entitled to a garnishee execution against them. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Crapser, Heffernan, Schenek and Foster, JJ.